Filed 9/11/09              NO. 4-08-0809

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

CHAMPAIGN-URBANA PUBLIC HEALTH         )    Appeal from
DISTRICT,                              )    Circuit Court of
          Plaintiff-Appellant,         )    Champaign County
          v.                           )    No. 08MR121
THE BOARD OF REVIEW OF THE DEPARTMENT )
OF EMPLOYMENT SECURITY OF THE STATE    )
OF ILLINOIS; JAMES P. SLEDGE, as       )
Director of the Department of          )
Employment Security of the State of    )
Illinois; THE DEPARTMENT OF            )
EMPLOYMENT SECURITY OF THE STATE OF    )    Honorable
ILLINOIS; and SHELLEY J. SCOTT,        )    Thomas J. Difanis,
          Defendants-Appellees.        )    Judge Presiding.
_________________________________________________________________

          JUSTICE STEIGMANN delivered the opinion of the court:

          In January 2006, plaintiff, Champaign-Urbana Public

Health District (the District), hired codefendant Shelley J.

Scott as its finance director.   In May 4, 2007, Scott submitted

her unsolicited letter of resignation to the chairperson of the

District's board.   Thereafter, Scott applied for unemployment

benefits, which the Department of Employment Security granted.

The District contested the Department's grant in this regard,

citing section 601(A) of the Unemployment Insurance Act (Act)

(820 ILCS 405/601(A) (West 2006)) and arguing that because Scott

had resigned, she was not eligible for unemployment benefits.

Following an administrative hearing, the Board of Review found

that Scott had not resigned but had been discharged.

          In February 2008, the District filed a complaint for

administrative review seeking reversal of the Board's decision.
In October 2008, the circuit court affirmed the Board of Review's

decision.

            The District appeals, arguing that Scott voluntarily

resigned, rendering her ineligible for unemployment benefits

under the Act.    We agree, reverse the circuit court's judgment,

and remand with directions.

                            I. BACKGROUND

            In May 2007, Scott anonymously reported to the Dis-

trict's board that her supervisor had engaged in financial

impropriety with District funds.    Thereafter, the District's

board investigated these allegations.

            On May 4, 2007, Scott removed all personal items from

her office and submitted an unsolicited letter of resignation to

the chairperson of the District's board, Carol Elliott.    Scott's

letter cited difficulty with her supervisor as the reason for her

departure, which she noted was "effective immediately."    After

receiving the letter of resignation, Elliott asked Scott if she

would be willing to stay at her job if her supervisor was no

longer employed by the District.    Scott responded that she would

stay.    That same day, the District's board suspended Scott's

supervisor pending the results of its investigation.    Elliott

later testified that her question to Scott was merely hypotheti-

cal.    However, Scott testified that she interpreted Elliott's

question as an offer of continued employment, which she accepted.

            Scott returned to her empty office on Monday, May 7,

2007.    Scott's acting supervisor, Julie Pryde, knowing that Scott


                                - 2 -
submitted her resignation on Friday, May 4, 2007, asked the

District's counsel for clarification on Scott’s employment

status.    Counsel responded that he required time to research the

issue.    In the interim, Pryde treated Scott as if she were still

an employee and left Scott to work on the District's budget.      (A

failure to complete the budget by the end of the week would have

resulted in the District's losing its funding.)

            Scott never completed the budget.   Instead, Scott went

home sick on Tuesday, May 8, 2007, and on Wednesday, May 9, 2007,

sent a letter to Elliott, attempting to negotiate a severance

package.    Scott went home sick on Thursday, May 10, 2007, as

well.    On Friday, May 11, 2007, the District's counsel informed

Pryde that Scott’s resignation became final at the time her

resignation letter was submitted to Elliott on May 4, 2007.

Pryde immediately informed Scott in writing that her resignation

had been effective on that date.    Thereafter, Scott filed for

unemployment benefits, which she was granted.    The Board of

Review upheld this benefit determination, and the circuit court

affirmed.    (We note the Board of Review's decision referred to

the referee's section 602(A) finding (820 ILCS 405/602(A) (West

2006)) and correctly ignored it as irrelevant.    That section

deals with employee misconduct, which no one raised as an issue

in this case.)

            This appeal followed.

                            II. ANALYSIS

            The District argues that Scott’s May 4, 2007, letter of


                                - 3 -
resignation was effective upon delivery and was not subject to

rescission.   Scott responds that she rescinded her resignation

when Elliott asked Scott if she would consider staying.    As

evidence that she rescinded her resignation, Scott points to the

fact that she worked on the budget the following week.    Scott

posits that she was later discharged when she received Pryde's

letter acknowledging her May 4, 2007, resignation.   We agree with

the District that Scott's resignation was effective May 4, 2007.

         A. Undisputed Facts and the Standard of Review

          The following facts are undisputed: (1) Scott hand-

delivered a resignation letter to Elliott on May 4, 2007; (2) the

letter stated that Scott’s resignation was "effective immedi-

ately"; and (3) Scott was a public employee.

          The legal effect of undisputed facts is a question of

law, which we review de novo.    Fitzpatrick v. Human Rights

Comm’n, 267 Ill. App. 3d 386, 392, 642 N.E.2d 486, 491 (1994).

        B. Scott's Resignation Was Final and Irrevocable

          When a public officer tenders a letter of resignation,

"the resignation is an unalterable fact and the officer cannot

withdraw the resignation and cannot negate it by continuing to

perform the job."   (Emphasis added.)   Rohrback v. Department of

Employment Security, 361 Ill. App. 3d 298, 305, 835 N.E.2d 955,

962 (2005).   This has long been the law in Illinois because

"public policy requires that there be certainty as to who are and

who are not public officers."    People ex rel. Adamowski v.

Kerner, 19 Ill. 2d 506, 512, 167 N.E.2d 555, 558 (1960).    This


                                - 4 -
same standard applies to public employees as well.    Stearns v.

Board of Fire & Police Commissioners, 59 Ill. App. 3d 569, 572,

375 N.E.2d 877, 880 (1978).

          In this case, the record reveals, and the parties do

not dispute, that on May 4, 2007, Scott, a public employee,

tendered her resignation "effective immediately."    In doing so,

Scott’s resignation became a fait accompli.    Nevertheless, citing

Kerner, 19 Ill. 2d at 512, 167 N.E.2d at 558, Scott asserts that

Elliott took affirmative action to preclude her resignation for

the public convenience--that is, the budget issue was so signifi-

cant that Elliott was forced to disregard Scott's May 4, 2007,

resignation--and that Scott agreed to do so.   However, given the

facts of this case, whatever conversation Scott and Elliott had

after the resignation letter was tendered is irrelevant.   As this

court explained in Rohrback, 361 Ill. App. 3d at 305-06, 835

N.E.2d at 962, Scott’s return to the office the following week

and subsequent work on the budget have no bearing on her employ-

ment status.   Further, contrary to Scott's assertion, Pryde's May

11, 2007, correspondence to Scott was nothing more than an

official acknowledgment that Scott’s resignation became effective

on May 4, 2007.

          Because we conclude that Scott resigned on May 4, 2007,

she is ineligible for unemployment benefits unless she is other-

wise qualified for such benefits pursuant to the terms of section

601 of the Act (820 ILCS 405/601 (West 2006)).   Accordingly, we

remand this matter for a determination as to whether Scott is


                               - 5 -
otherwise eligible for benefits under section 601 of the Act (820

ILCS 405/601 (West 2006)).

          In closing, we note that when determining whether Scott

is eligible for unemployment benefits, the Board of Review shall

not consider anything done or said to Scott after she delivered

her resignation letter to Elliott on May 4, 2007.

                         III. CONCLUSION

          For the reasons stated, we reverse the circuit court’s

judgment and remand with directions.

          Reversed and remanded with directions.

          TURNER and APPLETON, JJ., concur.




                              - 6 -